Citation Nr: 0813397	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO. 03-33 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to a compensable evaluation for epidermal 
phytosis of both feet. 

4. Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling.

5. Entitlement to an increased evaluation for a lumbar back 
condition, currently rated as 20 percent disabling. 

6. Entitlement to an increased evaluation for a disorder 
characterized as impaired sensation in the left lower 
extremity/radiculopathy, currently rated as 10 percent 
disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1977 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and May 2004 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board remanded these issues in July 2006 for additional 
development, including VA examinations for knee, back, and 
skin conditions. The RO granted an increased rating for 
lumbar strain and pseudofolliculitis barbae in an October 
2007 decision. However, the United States Court of Appeals 
for Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1992). Therefore, the claims for lumbar strain and 
pseudofolliculitis barbae remain in appellate status.

	Regarding the issue of radiculopathy of the left lower 
extremity, the veteran filed a timely November 2007 Notice of 
Disagreement (NOD) in response to an October 2007 RO decision 
granting the veteran service connection and assigning a 10 
percent rating. The veteran also continued to disagree with 
the denial of service connection for a left and right knee 
disorder, and the denial of an increased rating for a lumbar 
spine disorder, as the veteran alluded to his continued 
disagreement with issues 1, 2, and 3 as stated on the 
Supplemental Statement of the Case dated in October 2007. 
Because this decision continues to deny service connection 
for a left and right knee disorder, the veteran's claim is 
already in appellate status. Further, because the issues of 
the assigned effective date for the grant of a increased 
evaluation is included in the determination of such 
evaluation, this issue is also under appellate review. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). As the Board presently 
remands the issue of an increased ratings for 
pseudofolliculitis and lumbar back disorders to the RO via 
the Appeals Management Center (AMC), in Washington, DC, the 
adjudicators upon review of these issues will address the 
veteran's effective date of rating increase contentions. 

The claims pertaining to the evaluation for the lumbar back 
disorder (lumbar strain and degenerative disc disease) and 
pseudofolliculitis are REMANDED to the AMC to ensure 
compliance with applicable law. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1. A right knee disorder was not was not manifested during 
the veteran's active service or for many years after 
separation from service, nor is a right knee disorder 
otherwise related to such service.

2. A left knee disorder was not was not manifested during the 
veteran's active service or for many years after separation 
from service, nor is a left knee disorder otherwise related 
to such service.

3. The veteran does not have active epidermal phytosis in 
either foot.






CONCLUSIONS OF LAW

1. A right knee disorder was not aggravated or incurred 
during active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2. A left knee disorder was not aggravated or incurred during 
active service. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3. The criteria for a compensable evaluation for epidermal 
phytosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7813-
7899 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2002, 
January 2003, January 2004, February 2005, and July 2006. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

Also, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, supra. 

Given VA's correspondence with the veteran throughout the 
pendency of the appeal, in particular as to the claim for an 
increased rating for epidermal phytosis of both feet, it 
cannot be doubted that as a reasonable person, the veteran 
would have known what information and evidence would 
substantiate his claims. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). Subsequent to receipt of the veteran's 
October 2002 claims, he was apprised of what evidence would 
substantiate the claims by letters dated in January 2002, 
January 2004, February 2005, and July and August 2006. 

In January 2004, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence that pertains 
to the claims. 

Through February 2003 and May 2004 RO decisions, an August 
2003 Statement of the Case (SOC), and May 2004 and April 2005 
Supplemental Statements of the Case (SSOC), the veteran was 
notified of the rating criteria applied to his increased 
rating claims. The veteran was also advised of what 
information was needed to substantiate his claims via a July 
2006 Board remand of the issues under appellate 
consideration. In light of these notifications, the veteran 
was afforded an opportunity to respond before an October 2007 
SSOC adjudication. See Sanders supra. Since the veteran was 
notified of the rating criteria applied to his claims before 
the last adjudication by the agency of original jurisdiction, 
the Board finds that any notification errors in light of 
Vazquez-Flores are non-prejudicial. Id.  

The veteran did not receive notice as to the information and 
evidence needed to substantiate effective date claims until a 
July 2006 letter as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). As such, this aspect of the VCAA notice was 
not compliant with Dingess. Nevertheless, the Board finds 
that such error is not prejudicial to the veteran because the 
veteran was afforded an opportunity to respond in light of 
this notice before the last adjudication by the RO in an 
October 2007 SSOC. Sanders, supra. 

The evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice. See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. Private 
medical records and VA treatment records are also available. 
Additionally, the veteran was afforded multiple VA 
examinations in connection with his claims. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that must be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Analyses

Service Connection for Left and Right Knee Disorders:

The veteran seeks service connection for disorders of both 
knees. After a review of the record, the Board finds that the 
preponderance of the evidence is against the claims, and they 
must be denied. The competent evidence of record clearly 
shows that although the veteran experienced skin abrasions of 
both knees while in service, his current knee disorders were 
not caused by any in-service incident, and were instead 
caused by post-service employment accidents. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records, dated June 1979, show 
that the veteran complained of abrasions on both knees after 
an automobile accident. It was noted that the veteran's 
"skin wounds" were cleaned and dressed. He was treated and 
released in good condition. There are no references to any 
residuals of the skin abrasions contained in the service 
medical records. 

Private medical records from April 1984 (i.e., approximately 
three years after he was discharged from active military 
duty) reveal that the veteran injured his knees in the course 
of civilian employment when a truck latch hit his knee on 
several occasions. A December 1984 VA treatment note 
indicates that the veteran was complaining of symptoms of 
arthralgia and crepitus of the right knee following what was 
termed an "industrial accident." He was diagnosed with 
contusion with chondromalacia of the patella in his right 
knee. In December 2001, the veteran underwent magnetic 
resonance imaging of both of his knees, following a "motor 
vehicle accident [on] March 15, 2001." 

Because these records were generated with a view towards 
ascertaining the veteran's diagnosis and treatment, they are 
of increased probative value. Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care). 

The veteran underwent an August 2006 VA examination of his 
knees. The examiner found that the veteran experience 
bilateral knee pain, which was worse with his right knee. 
However, the veteran did not use knee braces and the pain did 
not interfere with his activities of daily living. X-rays 
confirmed osteoarthritis in both knees, and the veteran was 
diagnosed with osteoarthritis in both knees. 

While the examiner reported that the current knee conditions 
were as likely as not related to the in-service vehicle 
accident where the veteran lacerated his knees, in an August 
2007 addendum to the August 2006 VA examination report, the 
examiner clarified his opinion after again reviewing the 
record. Specifically, the examiner noted that he had 
erroneously construed a document preferred by a service 
representative arguing that the bilateral knee disorder had 
already been deemed to have been incurred in service. In his 
addendum, the examiner clarified that in-service injury was 
mostly likely a minor injury and that it is less likely 
related to the current knee conditions. 

The preponderance of the competent (i.e., qualified as to 
expertise and informed as to fact) medical evidence does not 
establish an etiological link between the veteran's active 
service and his current knee conditions. 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). In particular, 
the 1984, post-military service knee injury was not mentioned 
in the August 2006 VA examination report, but it was 
mentioned in the August 2007 addendum. In his addendum, the 
examiner explained that the in-service knee injury was minor 
and there is no evidence, such as subsequent complaints or 
treatment immediately following the injury, of chronic 
residuals. 

The August 2007 addendum is probative since it reflects a 
more detailed review of the veteran's past medical history 
regarding his knees and a clearer rationale for the stated 
opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran). 

The Board finds that the medical evidence does not show that 
the veteran's current knee conditions are etiologically 
related to his active service, and service connection for 
disorders of both knees must be denied. 

Increased Rating of Epidermal Phytosis of the Feet:

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 


Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The RO granted service connection for a skin condition of 
both feet in an April 1985 decision and assigned a 
noncompensable rating. In a February 2003 RO decision, the 
noncompensable rating was continued. The veteran appealed to 
the Board. In July 2006, the Board remanded this issue for a 
VA examination. Upon careful consideration of the claim, the 
Board finds that the preponderance of the evidence is against 
the claim, and the appeal must be denied.  

The veteran's skin condition of his feet are evaluated as 
noncompensable under Diagnostic Codes 7813-7899 for skin 
conditions. 38 C.F.R. § 4.118, DCs 7813-7899. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

VA treatment records, dated September 2002 and October 2004, 
reflect that the veteran was treated for onychomycosis. The 
skin condition of the veteran's feet was referenced in a 
January 2003 VA examination report. It showed that the 
veteran had onychomycosis that was resolving with medication.  

The veteran underwent a September 2006 VA skin examination 
for tinea pedis and onychomycosis. Upon physical examination, 
the examiner found the veteran's feet to be clear with no 
lesions after Lamisil treatment. She also noted that the 
veteran's tinea pedis had resolved. The examiner did not find 
that the veteran had a current skin condition of his feet. 
Without an identifiable skin condition, the assignment of a 
compensable rating is not warranted. See 38 C.F.R. § 4.118, 
DCs 7813-7899.  

The veteran has requested that this matter be referred for an 
extraschedular evaluation. However, a temporal review of the 
veteran's symptomatology reveals that referral of this issue 
is not warranted. Pursuant to 38 C.F.R. § 3.321(b)(1), an 
increased disability rating on an extraschedular basis may be 
awarded "[t]o accord justice to the exceptional case were the 
schedular evaluations are found to be inadequate . . . ." 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993). An exceptional case 
includes factors such as "marked interference with employment 
or frequent periods of hospitalizations [due exclusively to 
service-connected disability] as to render impractical the 
application of regular rating standards." Moyer, 2 Vet. App. 
at 293 (quoting 38 C.F.R. § 3.321(b)(1)). The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm of such veteran. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough." Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied. 

A compensable evaluation for epidermal phytosis of both feet 
is denied. 


REMAND

The Board has determined that clarification is required as to 
the veteran's back disability and pseudofolliculitis 
disability claims. 

Lumbar Back Condition and Impaired Sensation of the Left 
Lower Extremity

The veteran submitted his claim for an increased rating in 
October 2002, and the claim has since been pending appellate 
review. During its pendency, the applicable rating criteria 
for the spine, found at 38 C.F.R. § 4.71a, were amended 
effective September 26, 2003. See 68 Fed. Reg. 51, 454-51, 
458 (Aug. 27, 2003). 

Because it does not appear that the veteran has been 
adequately advised under the law as to what evidence would 
substantiate his claim, and because the RO's findings are 
unclear, the Board will remand the claim. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The law provides that where a law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so. See VAOGCPREC 7-2003. Additionally, 
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change. 
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change. However, the former rating criteria may be 
applied prospectively, beyond the effective date of the new 
regulation. See VAOPGCPREC 3-2000. 

Prior to the effective date of the revised rating criteria, 
the veteran's back disorder was evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, pertaining to lumbosacral 
strain. Under that provision, a 10 percent rating was for 
application where there is approximated characteristic pain 
on motion. Muscle spasm on extreme forward bending or loss of 
lateral spine motion is assigned a 20 percent disability 
rating. Severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is assigned a 
40 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002). 

Also applicable at the time of receipt of the veteran's claim 
for an increased rating in October 2002 were the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293, pertaining to 
intervertebral syndrome. Under these criteria, mild symptoms 
are rated as 10 percent disabling under Code 5293. A 20 
percent rating is for assignment for moderate intervertebral 
disc syndrome, with recurrent attacks. A 40 percent 
evaluation is provided where there is evidence of severe 
recurring attacks with intermittent relief. A rating of 60 
percent requires a pronounced disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief. 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply. This formula encompasses current Diagnostic Code 5237 
[lumbosacral strain]. Under these criteria:

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Code 5237 (2007).



Also now applicable under 38 C.F.R. § 4.71a is the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. Effective from September 2002, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months. Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243. The regulations remained the same in effect. 
However, there was some minor re-phrasing. In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined. It also deleted the old 
Note 2. 

As early as May 2002, the veteran was noted to have 
degenerative disc disease of the lumbar spine. In August 
2006, a VA examiner opined that the lumbar degenerative disc 
disease was the result of the veteran's military service. The 
RO assigned a separate 10 percent disability rating for a 
disorder characterized as "impaired sensation in the left 
lower extremity radiculopathy as secondary to the service-
connected disability of lumbar strain." 

The RO's findings are unclear in this respect. As a result of 
the September 2007 rating decision, the veteran's 
degenerative disc disease of the lumbar spine is service 
connected. While the basis of the assignment of a 10 percent 
rating for impaired sensation of the left lower extremity 
appears to have been linked to the veteran's service-
connected lumbar strain, the medical evidence indicates that 
it is instead linked to the now service-connected 
degenerative disc disease. However, as late as May 2004, the 
RO advised the veteran through a Supplemental Statement of 
the Case that while diagnostic testing revealed disc bulging 
without herniation, "due to an intercurrent injury after 
service."  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), it was 
held in part that if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant. 
Given that the veteran has not been specifically advised that 
his lumbar spine degenerative disc disease is now service 
connected, the Board cannot ascertain whether he has had a 
meaningful opportunity to participate in the development of 
the claim, or would be prejudiced by its present adjudication 
of the issue on its merits. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Accordingly, the issue will be remanded for corrective 
notice. 



Pseudofolliculitis Barbae: 

The veteran's skin disorder is currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 7806, pertaining to 
dermatitis or eczema. The RO has assigned a 10 percent 
rating, effective August 31, 2006. Because the evidence as to 
the level of disability is unclear, the Board will remand the 
claim. See 38 C.F.R. § 4.2 (If the findings on an examination 
report do not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes.). 

In order for the veteran to receive a rating in excess of 10 
percent under DC 7806, the medical evidence must show 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12- month period.

The veteran underwent a September 2004 VA examination 
regarding his skin condition. At the examination, the veteran 
reported that he had intermittent pseudofolliculitis barbae 
and acne and that on severe outbreaks he could not shave. 
The veteran denied having systemic symptoms. The examiner 
found that the veteran's skin disorder should not interfere 
with his ability to perform his job with a real estate 
mortgage company.

Upon physical examination, the veteran was found to have 
lesions of his face and upper chest. The examiner noted 
approximately 50 percent of the veteran's exposed areas were 
effected with either lesions or spotting, and that all of the 
veteran's face and upper chest were affected. The examiner 
noted the presence of a few deep and superficial cystic 
lesions on the veteran's forehead, but noted no active 
lesions in the beard area. There was noted pitted scars and 
an area with mottled hyperpigmentation. The diagnosis was 
pseudofolliculitis barbae. While no photographs were 
submitted, the examiner specifically observed that there was 
"no disfigurement." 


The veteran underwent a September 1, 2006 VA skin 
examination. The physical examination findings confirmed the 
September 2004 VA examination in that the veteran was found 
to have pseudofolliculitis barbae with no disfigurement. 
However, the September 2006 VA examination report reflected 
that less than five percent of the veteran's total body and 
between 5 and 20 percent of exposed areas (head, face, neck, 
and hands) were affected by his pseudofolliculitis barbae 
condition. 

The examination reports of September 2004 and September 2006 
present markedly different findings. While the former report 
would support the assignment of a 50 percent rating based on 
findings of 50 percent of exposed areas affected, its other 
findings suggest a less severe disorder. Conversely, the 
September 2006 findings are supportive of a 10 percent 
evaluation. 

As noted, under 38 C.F.R. § 4.2, if findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes. Because of the widely 
divergent reports as to the severity of the skin disorder, 
the issue will be remanded.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1. As to both the claim for an increased 
rating for lumbar spine disability 
(lumbar strain and degenerative disc 
disease) and the claim pertaining to 
pseudofolliculitis barbae, the AMC/RO 
should issue a notice in compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). After so advising the veteran, 
the veteran should be afforded an 
appropriate period of time in which to 
submit additional evidence in support of 
the claims


2. After a reasonable amount of time, or 
after the veteran's response is received, 
the AMC/RO will return the claims folder, 
and a copy of this remand, to the 
examiner who authored the September 2006 
VA skins disorders examination. The 
examiner will be requested to clarify the 
findings as are reported in the September 
2004 skin disorders examination. 
Specifically, the examiner will clarify 
whether the severity of the skin disorder 
as to the degree of skin exposure was in 
error, correct or whether it represented 
a temporary flare-up of the skin disease. 
If the examiner is unable to respond to 
this inquiry; or if the examiner is no 
longer employed by VA, the AMC/RO will 
afford the veteran a further skin 
disorders examination, to ascertain the 
severity of the skin disorder. Any 
necessary clinical studies and tests 
should be accomplished.  

3. The AMC/RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). 
The AMC/RO should also make specific 
findings as to the veteran's contentions 
regarding referral of the rating claims 
for extraschedular consideration under 38 
C.F.R. §3.321(b).. If any such action 
does not resolve the claims, the RO/AMC 
shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


